Prospectus Supplement To prospectus dated August 1, 2008 Filed pursuant to Rule 424(b)(5) Registration No. 333-151648 4,516,629 shares of Common Stock China Direct Industries, Inc. You should carefully read this prospectus supplement and the accompanying prospectus before you invest.Both documents contain information you should consider before making your investment decision. This prospectus supplement relates to the issuance and sale of up to 4,516,629 shares of our common stock through our sales agent, Global Hunter Securities, LLC. These sales, if any, will be made pursuant to the terms of an At-The-Market Program Agreement entered into between us and our sales agent, the form of which was filed with the Securities and Exchange Commission as an exhibit to our Quarterly Report on Form 10-Q dated February 14, 2011 and is incorporated herein by reference. Our At-The-Market Program Agreement with Global Hunter Securities, LLC is limited to the sale of common stock with gross proceeds aggregating $7,633,103. Our common stock is listed on the NASDAQ Global Market under the symbol "CDII".On February 15, 2011, the closing price of our common stock as reported on NASDAQ was $1.69 per share.Sales of shares of our common stock under this prospectus supplement, if any, may be made in privately negotiated transactions and/or any other method permitted by law, including sales deemed to be an “at the market” offering as defined in Rule415 under the Securities Act of 1933, as amended, which includes sales made directly on NASDAQ Global Market, the existing trading market for our common stock, or sales made to or through a market maker other than on an exchange. The sales agent will make all sales using commercially reasonable efforts consistent with its normal trading and sales practices, on mutually agreeable terms between the sales agent and us. Unless we and our sales agent otherwise agree, the commission to the sales agent for sales of common stock sold pursuant to the At-The-Market Program Agreement will be 4% of the gross proceeds of the sales price per share. If different than 4%, the amount of any compensation to be received by the sales agent will be disclosed in a separate prospectus supplement for such shares. The net proceeds to us that we receive from sales of our common stock will depend on the number of shares actually sold and the offering price for such shares. If all 4,516,629shares of common stock were sold at the February 15, 2011 closing sales price, we would receive $7,633,103in gross proceeds, or $7,327,779 in aggregate net proceeds assuming a sales agent fee of 4%. The actual proceeds to us will vary. In connection with the sale of common stock on our behalf, the sales agent may be deemed an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of the sales agent may be deemed to be underwriting commissions or discounts. We have agreed to provide indemnification and contribution to the sales agent against certain liabilities, including liabilities under the Securities Act of 1933. The aggregate market value of our outstanding common stock which is our only class of voting securities held by non-affiliates of our company was $37,092,480 on February 15, 2011.During the prior 12 calendar month period from the date of this prospectus we soldapproximately 2,740,800shares of our common stock pursuant to a prospectus supplement dated October 15, 2009 and 2,222,223 shares of our common stock and common stock warrants to purchase an additional 777,778 shares of our common stock pursuant to a prospectus supplement dated January 4, 2011to the original prospectus dated August 1, 2008 to which this prospectus is also a supplement. Investing in our common stock involves a high degree of risk.Risks associated with an investment in our common stock are described in the section entitled “Risk Factors” beginning on page S-8 of this prospectus supplement, which supersede in their entirety the risk factors beginning on page5 of the accompanying prospectus.You should carefully consider these risk factors before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Global Hunter Securities, LLC The date of this prospectus supplement is February 16, 2010 TABLE OF CONTENTS Prospectus supplement Page No. About This Prospectus Supplement
